     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

           v.                                                   3:19-CR-0160

 NA’DEARDRA MAYHAMS,                                        (MANNION, D.J.)
 a/k/a Chyna,                                             (MEHALCHICK, M.J.)

                       Defendant

                                     MEMORANDUM

       This matter comes before the Court on Defendant’s Motion for Presentence Release.

(Doc. 108). Defendant, Na’Deardra Mayhams, moves this Court for emergency release from

custody pending sentencing pursuant to U.S.C. § 3145(c), and because her continued

detention may violate her Eighth Amendment right to be free from cruel and unusual

punishment. The Government opposes this motion. (Doc. 111).

I.     BACKGROUND AND PROCEDURAL HISTORY

       In the instant case, Mayhams was charged by Criminal Complaint on May 17, 2019

with drug and firearms crimes. 1 On May 21, 2019, Mayhams was charged by indictment with

drug and firearms crimes, in violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 846, and 18 U.S.C.

§ 924(c). She appeared before this Court on May 23, 2019, for a detention hearing, at the




       1
         Mayhams had previously been charged on May 6, 2016, on federal charges for
Possession with Intent to Distribute Heroin and Cocaine Base (crack) in violation of 21 U.S.C.
§ 841(a)(1), and Possession of a Firearm in Furtherance of Drug Trafficking Activities in
violation of 18 U.S.C. § 924(c) (filed to Docket 3:16-CR-127-4). These charges were dismissed
pursuant to the Speedy Trial Act on May 18, 2019; the criminal complaint initiating the
instant charges was filed the same day.
       Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 2 of 11



conclusion of which the Court ordered her released, setting conditions of release including

pretrial services supervision. (Doc. 17). On December 6, 2019, Mayhams pleaded guilty to

one count of possessing with the intent to distribute 40 grams of heroin and five grams of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(C), and one count of possessing

firearms in furtherance of her drug trafficking activities, in violation of 18 U.S.C. § 924(c).

(Doc. 74). She was remanded to custody in advance of sentencing pursuant to the mandatory

detention provisions set forth in 18 U.S.C. § 3143(a)(2). A sentencing date has not yet been

set.

        Counsel for Mayhams filed a Notice with the Court on April 6, 2020, indicating that

the parties were unable to come to an agreement regarding Mayhams’s release from detention,

and indicating that neither party believes a hearing is necessary on the motion. (Doc. 110).

II.     DISCUSSION

        A.    THE COVID-19 PANDEMIC

        On March 11, 2020, the World Health Organization declared the novel coronavirus

known as COVID-19 a pandemic. 2 The COVID-19 outbreak caused the President of the

United States to declare a national emergency and the Governor of the Commonwealth of

Pennsylvania to declare a state of emergency. 3 As of the date of this writing, there are




        See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization,
        2

Opening Remarks at the Media Briefing on COVID-19 (March 11, 2020) (transcript available
at   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
the-media-briefing-on-covid-19---11-march-2020).
       See President Donald J. Trump’s Proclamation on Declaring a National Emergency
        3

Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (March 13, 2020),

                                              2
     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 3 of 11



3,917,366 confirmed cases worldwide and 274,361 deaths; in the United States, there are

1,245,775 confirmed cases and 75,364 deaths. 4 Mindful of the incredible magnitude of this

situation, and the extreme health risks associated with COVID-19, the Court will address the

motion for pretrial release.

       B.     CONDITIONS AT LACKAWANNA COUNTY PRISON

       Attached to the Government’s brief in opposition (Doc. 111) to Mayhams’s motion

for release are the preventative actions taken by Lackawanna County Prison in response to

the COVID-19 pandemic. Specifically, the prison implemented an action plan designed to

mitigate the potential for spread of COVID-19 inside its facility, and for the protection of

inmates and staff, including suspending contact visits, regular visitation, and visitation from

volunteers, including religious leaders; implementing aggressive sanitation programs;

suspending all programs that utilize “outside” employees; limiting individuals past reception

to prison and medical staff; limiting attorney visits with inmates to meetings through the glass

of a lawyer visitation room; cancelling all conferences and out-of-county trainings; planning

for weekly contact with officials from the Pennsylvania Department of Corrections; and

posting educational flyers in the blocks and in the reception area. (Doc. 111, at 27-30).




available at   https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/; Governor
Tom Wolf’s Proclamation of Disaster Emergency (March 6, 2020), available at
https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-Digital-
Proclamation.pdf.
       4
        See Coronavirus Disease (COVID-19) Situation Dashboard, World Health
Organization, https://who.sprinklr.com/ (last visited May 10, 2020).
                                               3
     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 4 of 11



       As of April 2, 2020, one correctional officer at the Lackawanna County Prison tested

positive for the virus. The Government submits that, according to the U.S. Marshals Service,

the officer who tested positive did not have any close contact with Marshal Service Personnel,

and that it is unlikely, though possible, that the officer who tested positive had close contact

with federal inmates at the prison. The inmates have been advised of the situation and are

currently on lockdown. The prison continues to admit prisoners during the lockdown.

Inmates are permitted out of their cells for showers, phone calls, attorney visits (through glass

windows), and video teleconferencing for court proceedings. Additionally, all employees and

other individuals (including counsel for inmates) be screened for fevers, and if necessary, other

symptoms, upon entering the prison.

       C.      RELEASE PENDING SENTENCING PURSUANT TO 18 U.S.C. § 3145(C)

       Mayhams is detained pending sentencing pursuant 18 U.S.C. § 3143(a)(2), which

mandates detention if a defendant is convicted of an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C.

801, et seq.). Pursuant to § 3143(a)(2), detention is mandatory unless (1) there is “a substantial

likelihood that a motion for acquittal or new trial will be granted” or “the Government has

recommended that no sentence of imprisonment be imposed” and (2) the Court “finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.”




                                                4
     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 5 of 11



       A defendant subject to detention pursuant to section 3143(a)(2) ... and who meets the

conditions of release set forth in section 3143(a)(1) 5 may be ordered released, under

appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate. 18 U.S.C. § 3145(c).

“Exceptional” is something out of the ordinary that distinguishes the defendant’s situation

from that of other defendants subject to mandatory presentence detention. United States v.

Ortiz, 1:18-CR-00134, 2020 WL 1904478, at *5 (M.D. Pa. Apr. 17, 2020); citing United States

v. Smith, 34 F.Supp.3d 541, 553–54 (W.D. Pa. 2014) (internal citations omitted). The

defendant carries the burden of establishing why detention is not appropriate. Smith, 24

F.Supp.3d at 551-52.

       Mayhams submits that she should be released because the COVID-19 pandemic is an

exceptional reason which renders her detention not appropriate, and that it poses a “direct

risk … that is far greater” if she continues to be detained. (Doc. 109, at 9). She also asserts

that her detention is not appropriate because she is an asthmatic, and her child’s paternal

grandmother, who cares for both of Mayhams’s children, is asthmatic. The Court disagrees.

       Mayhams’s risk of exposure to COVID-19 at Lackawanna County Prison is not an

exceptional circumstance warranting her release. “As serious as it is, the outbreak of COVID-




       5
         Per § 3143(a)(1) a “judicial officer shall order that a person who has been found guilty
of an offense and who is awaiting imposition or execution of sentence ... be detained, unless
[a] judicial officer finds by clear and convincing evidence that the person is not likely to flee
or pose a danger to the safety of any other person or the community if released under § 3142(b)
or (c),” and if a “judicial officer makes such a finding, such judicial officer shall order the
release of the person in accordance with § 3142(b) or (c).” 18 U.S.C. § 3143(a)(1).
                                                5
     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 6 of 11



19 simply does not override the statutory detention provisions.... In the absence of evidence

demonstrating a change in circumstances concerning [the defendant’s] status as a flight risk

and danger to another person or the community, detention pending sentence must be

maintained.” United States v. Rollins, 2020 WL 1482323, at *2 (W.D.N.Y. Mar. 27, 2020).

Nothing about Mayhams’s circumstances has changed to override the presumption of

detention under § 3143(a)(2). Nothing about the COVID-19 pandemic reduces the

defendant’s danger to others. United States v. Johnson, 4:17-CR-256-2, 2020 WL 1939588, at

*6 (M.D. Pa. Apr. 22, 2020). In considering a motion to continue a self-surrender date in light

of the COVID-19 pandemic, the Third Circuit held that “the existence of a widespread health

risk is not, without more, a sufficient reason for every individual subject to a properly imposed

federal sentence of imprisonment to avoid or substantially delay reporting for that sentence,”

and stating that it is “imperative” that the courts “continue to carefully and impartially apply

the proper legal standards that govern each individual’s particular request for relief. United

States v. Roeder, 20-1682, 2020 WL 1545872, at *3 (3d Cir. April 1, 2020). In the context of

reviewing a motion for compassionate release, the Circuit noted “… the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia, 20-1033, 2020 WL

1647922, at *2 (3d Cir. Apr. 2, 2020).

       Even considering the health issues Mayhams raises which may put her at increased

risk for COVID-19, her assertion of that risk is speculative, and there is nothing in the record

before the Court that reflects she is not receiving necessary treatment for his conditions while

in Lackawanna County Prison, or that the prison is not taking steps to mitigate his risk for

infection. Her argument regarding her child’s paternal grandmother is even more speculative.
                                               6
     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 7 of 11



A defendant should not be entitled to release based solely on generalized COVID-19 fears

and speculation. See United States v. Boatwright, 2020 WL 1639855, at *8 (D. Nev. Apr. 2,

2020) (denying motion for temporary release pursuant to § 3142(i)); see also Raia, 2020 WL

1647922, at *2. Mayhams fails to establish exceptional circumstances that warrant her release

under 18 U.S.C. § 3145(c).

       D.     VIOLATION OF EIGHTH AMENDMENT RIGHTS

       Mayhams also argues that her release is warranted as her continued confinement while

exposed to COVID-19 may violate the Eighth Amendment’s prohibition against cruel and

unusual punishment. In making this argument, Mayhams relies on the Supreme Court’s

decision in Helling v McKinney, 509 U.S. 25 (1993), in which the Court found that the plaintiff,

who was assigned to a cell with a smoker, stated a cause of action under the Eighth

Amendment, as his exposure to tobacco smoke posed an unreasonable risk of serious damage

to his future health. The Government’s only response to this is that Mayhams’s argument is

“unavailing” and belied by the “measure[s] put in place and by the fact that despite a

corrections officer testing positive, not one inmate at LCP has reported associated flu-like

symptoms or tested positive for COVID-19.” (Doc. 111, at 23, n. 15).

       The Eighth Amendment “was designed to protect those convicted of crimes and

consequently the Clause applies only after the State has complied with constitutional

guarantees traditionally associated with criminal prosecutions.” Hubbard v. Taylor, 399 F.3d

150, 164 (3d Cir. 2005); quoting Whitley v. Albers, 475 U.S. 312, 318 (1986) (citation and

internal quotations omitted). The Third Circuit has held that Eighth Amendment “protections

do not attach until after conviction and sentence.” Hubbard, 399 F.3d at 164; quoting Graham

v. Connor, 490 U.S. 386, 392 n. 6 (1989). Thus, a federal inmate awaiting sentencing must

                                               7
     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 8 of 11



look to the Due Process Clause of the Fifth Amendment. 6 Bistrian v. Levi, 696 F.3d 352, 367

(3d Cir. 2012); see Bell v. Wolfish, 441 U.S. 520, 535 (1979); Fuentes v. Wagner, 206 F.3d 335,

341–42 (3d Cir.2000). The Due Process Clause of the Fifth Amendment protects pretrial

detainees from prison conditions that amount to punishment. Bell, 441 U.S. at 535 (1979).

“Under Bell, a ‘particular measure amounts to punishment when there is a showing of express

intent to punish on the part of detention facility officials, when the restriction or condition is

not rationally related to a legitimate non-punitive government purpose, or when the

restriction is excessive in light of that purpose.’” United States v. Stevens, CR 19-350-02, 2020

WL 1888968, at *5 (E.D. Pa. Apr. 16, 2020); quoting Bistrian, 696 F.3d at 373.




       6
          The Supreme Court has not directly addressed the question of which standard applies
to an excessive-force claim of a detainee who has been convicted but not sentenced, and the
circuits are divided. See Fisherman v. McGriff, 17-CV-2320 (PJS/ECW), 2020 WL 1330176, at
*2 (D. Minn. Mar. 23, 2020) (comparing Berry v. City of Muskogee, 900 F.2d 1489, 1493 (10th
Cir. 1990) (“We see no reason to treat incarcerated persons whose guilt has been adjudicated
formally but who await sentencing like pretrial detainees, who are detained primarily to
ensure their presence at trial and who cannot be punished.”), with Bistrian v. Levi, 696 F.3d
352, 367 (3d Cir. 2012) (“The Cruel and Unusual Punishments Clause, however, does not
apply until an inmate has been both convicted of and sentenced for his crimes.”), and Lewis v.
Downey, 581 F.3d 467, 474 (7th Cir. 2009) (Fourteenth Amendment applies to excessive-force
claim of inmate awaiting sentencing because “ ‘the State does not acquire the power to punish
with which the Eighth Amendment is concerned’ ” until defendant is both convicted and
sentenced (quoting Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977)); Manley v. Grossman,
13-CV-1974 (KMK), 2017 WL 4326541, at *8 (S.D.N.Y. Sept. 27, 2017) (excessive-force
claims brought by inmates awaiting sentencing are governed by Eighth Amendment), and
Taylor v. San Bernardino Cty. Sheriff’s Dep't, No. EDCV 14-1190-AG (JEM), 2017 WL 2789502,
at *5 (C.D. Cal. Mar. 31, 2017), Report and Recommendation adopted, 2017 WL 2784832 (C.D.
Cal. June 27, 2017) (same), with Pitts v. Espinda, No. 15-0483 (JMS/BMK), 2016 WL 475137,
at *5 (D. Haw. Feb. 8, 2016) (“The Eighth Amendment’s prohibition against the malicious
or sadistic use of force does not apply ‘until after conviction and sentence.’” (quoting Graham
v. Connor, 490 U.S. 386, 392 n.6 (1989))).
                                                   8
     Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 9 of 11



       Mayhams’s detention at Lackawanna County Prison, and the risk associated with

COVID-19, are not excessive in relation to the Government’s legitimate purpose of protecting

the community and securing her appearance at sentencing, the bases of the mandatory

detention requirement of 18 U.S.C. § 3142(a)(2). Stevens, 2020 WL 1888968, at *5; see also

United States v. Cox, 2020 WL 1491180, at *6 (D. Nev. Mar. 27, 2020) (finding no Fifth

Amendment violation in detaining defendant prior to trial under the Bail Reform Act despite

COVID-19 health risks); United States v. Boone, No. 2:16-CR-00020-TLN, 2020 WL 1865202,

at *3 (E.D. Cal. Apr. 14, 2020) (finding no Fifth Amendment violation in detaining defendant

prior to sentencing under the Bail Reform Act despite COVID-19 health risks).

       Mayhams makes only a generic argument that her conditions of confinement run afoul

of his Constitutional rights. She makes neither a compelling case of a constitutionally

cognizable deprivation nor demonstrates that Lackawanna County Prison is being

deliberately indifferent to the needs and circumstances of the people who are in its custody.

She has not established that the conditions at the facility are “arbitrary or

purposeless.” See Bell, 441 U.S. at 539. Mayhams has not shown that the facility and

authorities are unable or unwilling to address COVID-19, or that she is not being treated for

any medical issues. See Boatwright, 2020 WL 1639855, at *6–7 (rejecting general Fifth

Amendment arguments that applied equally to any detainee, and noting that the prison was

taking reasonable recommended precautions); United States v. Lee, 2020 WL 1541049, at *5

(D.D.C. March 30, 2020) (rejecting Fifth Amendment arguments in light of aggressive

precautions being taken by the prison to prevent the spread of COVID-19); United States v.

Villegas, No. 2:19-cr-568-AB, 2020 WL 1649520, at *2–3 (C.D. Cal. Apr. 3, 2020)(finding no

evidence of arbitrary and punitive intent where the Bureau of Prisons was responding to
                                             9
       Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 10 of 11



prevent infectious outbreak, protect inmate health, and preserve internal order); United States

v. Moran, No. SAG-19-0585, 2020 WL 1663366, at *2 (D. Md. Apr. 3, 2020) (noting that

while detention during a pandemic was not optimal, the measures taken by the prison facility

were reasonable under the circumstances, so the defendant’s allegations did not rise to the

level of a constitutional violation); see also Boone, 2020 WL 1865202, at *3; Peterson v. Diaz,

No. 2:19-cv-01480-WBS-GGH, 2020 WL 1640008, *2 (E.D. Cal. Apr. 2, 2020). Indeed, the

evidence before the Court shows that the facility is complying with guidelines set forth by the

Center for Disease Control and taking steps and precautions to mitigate and control the virus

at the facility. See United States v. Robert Leake, 19-CR-194 (KBJ), 2020 WL 1905150, at *5

(D.D.C. Apr. 17, 2020). District Courts throughout the country have rejected Constitutional

challenges to pretrial detention based on general concerns over the COVID-19 pandemic.

United States v. Hernandez, 3:19-CR-346-K, 2020 WL 1876102, at *5 (N.D. Tex. Apr. 14, 2020)

(collecting cases).

        Based on the information before the Court, the Court finds Defendant’s conditions of

confinement are reasonably related to legitimate government interests. For these reasons, the

Court finds that Defendant’s constitutional argument fails.

III.    CONCLUSION

        While the Court is sympathetic to the concerns regarding the spread of COVID-19,

and recognizes the potential for Mayhams’s exposure to the virus while at Lackawanna

County Prison, that potential exists anywhere in the community. Lackawanna County Prison

has taken steps to minimize infection. With no evidence that prison is not providing

appropriate medical care, or is unable to do so, the Court is not persuaded that Mayhams

should be released pending sentencing. As such, her motion (Doc. 108) is DENIED.

                                              10
    Case 3:19-cr-00160-MEM-KM Document 118 Filed 05/11/20 Page 11 of 11



      An appropriate Order will follow.




Dated: May 11, 2020                            s/ Karoline Mehalchick
                                               KAROLINE MEHALCHICK
                                               United States Magistrate Judge




                                          11
